          Case 3:20-cv-00738-JAM Document 89 Filed 09/08/20 Page 1 of 3




                      Law Offices of Joseph L. Manson III
                                   Joseph L. Manson III, Esq.
                                        600 Cameron St.
                                     Alexandria, VA 22314

September 8, 2020

VIA ECF

Honorable Judge Jeffrey Meyer
Richard C. Lee United States District Courthouse
141 Church Street
New Haven, CT 06510

Re:    Universitas v. Benistar, Case No. 3:20-cv-00738-JAM, Contingent Motion to Amend the
       Complaint

Dear Honorable Judge Meyer,

We represent the Plaintiff Universitas Education, LLC (“Universitas”) in the above-referenced
matter. We write to you regarding Universitas’ contingent motion to amend the complaint filed on
September 4, 2020. (ECF No. 88.) In accordance with D. Conn. L. Civ. R. 7(f), Universitas
inquired of all non-moving parties and represented their positions to the Court. Upon further
communication with counsel, it appears as though clarification is needed regarding the position of
defendant Grist Mill Partners, LLC (“GM Partners”).

Universitas correctly stated that GM Partners took no position in regard to Universitas filing the
contingent motion to amend the complaint. However, GM Partners wants to clarify that it may
wish to object once it has reviewed the motion and the proposed contingent amendments. Should
GM Partners wish to object, it will file an objection within the time permitted by the Court or the
Federal Rules of Civil Procedure to file such an objection.


                                                   PLAINTIFF UNIVERSITAS EDUCATION,
                                                   LLC,

                                                   By: /s/ Michael G. Caldwell            /
                                                   Ilan Markus, ct 26345
                                                   Michael G. Caldwell, ct 26561
                                                   Barclay Damon, L.P.
                                                   545 Long Wharf Drive
                                                   New Haven, CT 06511
                                                   Ph. (203) 672-2658
                                                   Fax (203) 654-3265
                                                   IMarkus@barclaydamon.com
Case 3:20-cv-00738-JAM Document 89 Filed 09/08/20 Page 2 of 3




                               Admitted Pro Hac Vice:
                               Joseph L. Manson III
                               Law Offices of Joseph L. Manson III
                               600 Cameron Street
                               Alexandria, VA 22314
                               Tel. 202-674-1450
                               Em. jmanson@jmansonlaw.com

                               Its Attorneys
          Case 3:20-cv-00738-JAM Document 89 Filed 09/08/20 Page 3 of 3




                                        CERTIFICATION

       I hereby certify that on September 8, 2020 a copy of foregoing motion was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the Court's CM/ECF System.


                                                       /s/ Joseph L. Manson III
